428



                    OFFICE   OF   THE   AlTORNEY     GENERAL        OF   TEXAS

T-                                          AUSTIN


     a-    c. nAm
     ~aolau




           Honorable Ton Saay
           oouaty Attorm f
           pottrr   county
           Amrlllo,    Terar

           Dear Sir:




                     Wa hart oara                                  your lrttar or April 25,
           1940, In whioh you                                      oi thir drpartmnt  on
           qurationr propound                                       aI r0iiowrt




                                             with    thankr    your rblr      di#oursion of
                                            on of    authorftirr     set     forth in your

                                    283, Penal Coda, Vernon’s              Annotatrd   Statutes,
                                  01 to work on Sunday, rrrdr:
                           *iny prreon who shall    lhbar,   or ooapel,
                    tome,     or oblige  his aplOyes,    IIC)T~IMII,or ap-
                    prsntiorr    fa labor on Sunday, or any prrron who
                    shall   hunt gamr of any kind whatsoever       on Sunday
                    within one-half     ail. of any church,    school hous*,
                                                                                      429

         -



Honoreblo      Tom Seey,     Fags 2

        or private rseidenoo, rhall be fined not lose
        than tan nor nora than rtrty dollars.   Act Dec.
        16, 1863, Aot Deo. 2, 1887.  Aote 1887, p. 108.~

              Art1010      284,   excepting     osrtain     types   and kindo   or
work,    rredr I

                “The prrosding      artlola      ehall not apply to
        houerhold      dutlar,    works of neoeealty         or oharlty;
        nor to neoeaeery work on ferme or plentatIone                    In
        order to provent thr 1060 of sny orop; nor to th8
        runnlq      of etesmboate      end othrr wstrr orafte,           rail
        oar8, wagon traina,         oo.mmon oarrlars,        nor to thr dr-
        livery     of goods by thorn or thr rrooltlng              or rtorlng
        of raid goods by the partlse              or thsIr agents to whom
        eeld goods are drllverrd;             nor to stagse      oarrylng     the
        Unltrd States        mall or pasaengars;         nor to foundries,
        sugar mIlla,       or hardrr; who have a hard of stook
        actually      gathered    end utier hard; nor to prreone
        traveling;       nor to ferrymen or kaepara of toll
        bridgea,      keepers    oi hotels,     boarding houses end rea-
        taarente      and thrlr    servants;      nor to keepers of
        llrrry     stables     end thalr esrrants;        nor to any person
        V&LO   ooneolentlouely       bellrvee     that the aavanth or
        any other day or the wark ought to be obsarvrd 88
        thr Sabbath,        and who actually       rafrelnr     f’xm bualnrse
        and labor on that day ior rellgl~ua                 reaeone.     Aot
        Deo. 2, 1871,‘Aotr         1871, p. 62.        Aarndad In rule-
         lag 1879.”
               Artlola     286,   prohlbltlng      thr    salr   oi goode   on Sun-
 day, made:

               wAny marchant, erocar,        or daaler     In werae or
        merohandisa,       or trader In any b.ueInser whateoayar,
        or the proprlrtor         of any plaoe of pub110 amusemant,
        or thr a&ant or enploya of any euah parson,               who
        shall    sell,    barter,   or permit hle placr of buslnaas
        or place or public amusement to ba opan for the pur-
        posa or traffic        or publio amusement on .%ndey, shall
        be CIned not laar then twenty nor more than fifty
        dollars.        Tha tarra placr of pub110 amuaa>snt, shall
        ba oonetruad       to mean olrcuaae,     theaters,    varlrty
        theaters       and auoh other amuaaaents as ara axhlbltad
        and for whloh an ad.nlsslon         far la ohargad; and shall
        also include danora at disorderly            housrs,   low divas
        end places       or like oharaoter,     with or without       free
                                                                             430



tinorrblr     %a Srry,    Pa60   )

      i&r rtiaalon.        AOt I)rO.2, 1671, Aotr 1883. D. 66,
      .Aots UN?, p.      1OP.”




      rente,, llrrry      qtab\ra,     bath houara, or ior doel-
      era, no* tor$ole6re$h           o?‘ trlrphonr     ~OfrioeL, nor to
      +@S.'Ol      6erOfiM, 0, Othir SOtOr f'1Irlj~~O~30-~ .
      tehlolo    lubrIceata,       fior to aotlon      piotore: lh6ra -
      0~ theetrra       oprzatrd in dnr inoorporetra            rlty
      or tow,. .thrtrp one 0~01ook P. lib
              *Sao. 2. Tha ComIr~Ionr~e             ir City Counoll
      91 ti'    80-6     OP iitka      ia which adid siOti6n
     ‘Qlotarr alloiva or :theatPaaare looetrd ‘ahmU ha*6 -
      the :right ,an&~~tiF         b$ propor ordlnenor         to prohibit
      or regulate       the kerplng open or ehowlng of auoh
      motion     Irturr     ehoh :‘br ‘.hhertrLr 611.hndny.          Aota
      19ns, 3B th.L66.,       p;    347. .oh. 139, 1.11 Aofe 1931,
      42n6 L-r&; Qe 195,4n. 110                           .-

              The ebovr quotwl ertloles     he+@ eppeerad in prrrloua
~~tloeti~nr       :oi .thr Taxar Itatutes   rnder the- ~artielo numbrra
‘a Iedio+ea      by tM -r0n0wiag     teblrr




            Tha gsnsrel  validity ot th; Sunday leas and the 8x-
ztion     of Orrtaln oooapatlone  end lrtlolaa   of nerohandiar
   ‘* brrn rroognlred   end uphrld by thr ooarta.     139 TOI:. fur.
Ilonorablr     Toa Sray,     Page A


$58, 0% @OQ.)
           Art1010 284, la9ra, rrpr~eely rxorpte ima      the pro-
gpon      egelnet lebor on Sunday, wworke of nrooeelty     or ohar-
    .   It le to be noted, horsrrr,     thet tharr le no euoh ax-
raption oa looount or neosrelty     from the prohibition  against
ealrr ot good8 oa Sundeyr.
               The raot    thet Artlelr   267 roads mrrely. to lxoept
l
koe91re of drug ltoree,          hotele,    boarding     houere,   roeteuraate,
,...’    GO., wlthout       rxorptlng e9oolflo       ltrae handlad and rold
by mob flrae,       night,    oa the fear of it,        be oonetrued    a8 a
  rnsrel lxoeption.         But l hletorloal      eurvay mek a l    e
                                                                    uoh e hold-
L     iapoeelblr  .
           The Act of 1871 (Ooasral Idwe, Sroond Soeelon,         12th
Lag.,  9. 62) ( entitled,    -An Aot co Pualeh Cartaln Offansae     Com-
mittad on Sun4ay,W In Seotloan 4, makae It unlewful        to oprrata
a bualaree on Sunday, within       thr olty limite,  between 9.00 A.M.
*Ia 4.00 P.M., “provided,      that aothlq    in this eot ehall be
sonstrurd to prohibit     ths sale oi drug8 and msdlolnee     oa Sunday.*
           The Aot oi 1883 (Csnrral                 Lawe, 18th Lsg.,        9, 66),   sn-
 titled, *AB Aot to ~msnd Artlolr                186  (oodlflcatlon        of 1879)   of
 thr Pm81 Code,* sootlon  lr
                 “Be it lnaoted by the Legislature of the
           Statr of Texae: That Art. 186 or thr Pmal Code
           be amendad 80 es herrsitar  to read a8 followe,
           to-WI t t

                *Art. 186.          Any mrrohant , grooar, or doalar
         in wares or morchandlsa,                 or trader    in any lawful
         bueiaaee whatsoavsr,            . . . . who shall   sell    or bartar
         on Sunday, shall br finrd.. , . , provided                   thle Art-
         iolr rho11 not apply to narkrte or dealsre                       In pro-
         ~i~lo ne l e to tha ssla              o? 9rorlel~ne      bide by them
        “efon9.00        o’clook      A.!d.,     nor the eals oi burial        or
         shrouding matarial;             provided,      the Sal0 of nawe-
                     ice and milk at any hour dn thr day shall
         ~:“;::~leeibl..         . . .” end al80 exempt8 the sanding
         or raaalvlng         or t&graph           nreaagss.

               Tha Aot of 1687 (Gsnrral Lawe, 20th Leg., 9+ 1081,
  ztitlrd,     “Amandlng the Sunday Law - Additional ExaWtione 9”
       ArtiOlr 1868 (oodirloatlon   of 1679) says:
                                                                                    -_
                                                                                         432



Eonorabl8   Toa 6say,     Pa68 5

            “Tha proordlag artlolr        (166) shall not apply
     to markets or dralare        in provielons     as to ealae. . . .
     brfora 9.00 ogolook A.M.,         nor to ths @ala of burial
     or ehroudln,f     meterlel,   newepepore, 108, lob #ream,
     ailk,    aor to thr bonding of tslrgraph         or t l lsphono
     mreeagee et eny hour of tha day, nor to kaapere of
     dru6 stores,      hotale,   boarding houses,     raetaurante,
     llrrry    ltebli~; barbor shops, bath houses, or loe
     deelere,    nor to telegraph      or trlephoae    offloee.a
          The Aot of 1691          (General     Laws,     22nd Leg.,  p. 173),
roads the sane as above,        lx o epthatt barbs?          ehope arr omitted
as bein  lxasptad.
             The Act of 1925 (39th Leg.   pa 347, oh. 139,                  1 l),
adds to the oxosptrd artlolee    wgaeol~ar or other motor                  fuel’
and *‘tshlole   lubrloaate. *
           The Aot o? 1931, amending Art1018 267 (42nd Lag.,
9. 195, oh. 116). adds %aotlon ploturr   shows or theatrae opar-
atod la an7 lnoorporatod   city or tom artrr 1.00 ololook  P.l4.*
             Thus whlla tha Act of 1871 epeclfloally         rxrmpte *drugs
and medlelnae,*      end the Aot of 1667 simply exorpte        “k80porSw     Of
drug etorse,     hotels,  end restaurants,    yet in srarof      vs. Stat.,
(1869),   lairs,   tha court lntrrpnted      thm axorptlone      es llmltrd
to drugs and mealo’lnse~       e& ln Se&h vs. Stat0 (1922))           lnfra,
tha court again axproeeod ltealr         vary olaerly   as ooneidrrln&
that drug ltorae ara llmlted        to the eels   of drugs end mediolnre,
arrl raetaurants     aAd hotels   to thr ealr of foods,     although      in
1916 (Orlmre tn. State, infir),         tho oourt had hald that “la
00netruillg thr etetutory       *xorptlone, thr ordinary      elgnifloatlon
of thr mrde usrd oontrole.a
            ~1   canoe oltsd       horeln     port-date     the Act of 1867.
           With regard  to tbr first            part ot your      pUa@tiOn,     hsr-
 ing to do with drug stores,  hotrle,            raetaurante,      lto.r

            In Saaroy TS. Stata,   51 S. a. 1119 (Ct. Cr. App. of
 Taxae, JUM I, 16991, the arrandaat had born oonvlotsd       of esll-
 tne liquor on sunany, nnd appsalrd     on thr grounds that the Sun-
 *ay law 18 ~dlaee 10g181at10n.”     Ths oourt ruled thst tale 18
 cot so, and held ths t thr Legislature    has thr rltzht to rxsmpt
 Oartelu articles,   an4 said ln part:
             “mugs      and msdlolnre       war0 vary properly      placaa
Honorable     Toa Seey,   Pago 6

     in thle oategory,   aad tha krapor of a drug ltora Is
     authorized  to erll  dm68 and modloinae,  but not eth-
     er good8 that do not boloeg in this 01888.~
              In the one@ of Selrh       vs.   Steta,   91 Tax.   Cr. Rap. 316,
(Ct. Cr. Ap9. of Taxae, Ldaroh 22, 19221, tha oourt held that
Salah, the proprietor     of a oold drink stand, did not rlolata
the Sunday law In celling      his ouetoaer 8 nllk ohooolato, whloh
the ouetoner teetlfied     ho bowht in llau of braakfaet es a
froquont praotioo,     boceuee, the oourt bald, milk was rxempt b7
tha sot, and ohoooleta war hrld to be a food. :a rondoring
the aooleloa,  tho oourt sold la pert8
              “The artlolee     in    qaeetlon (Art10188
                                                 302, 303,
     Pan01     coda,            or 1911) es oonetruod by tho
                       codirioation
     oourt in searoy vs. State,   40 Tex. Cr. Rap. 460, 51
     s. W. 1119, are not latonded to Exempt rretaurant
     keepers’,    hotel keaprre and keepers      of drug etoree  in
     the transaction       of all buelneee   whloh alght be on-
     gaged la by them in oonnootlon with thrlr general
     occupation;      but is lntendod to exempt hotel kropere
     and raetaurant      krapere in tha sale of fOoda to the
     publlo,   and druggists      in the eele of Oruge and nedl-
     olnre.    It    1s apparent that the pumoeo ot-
     lelature     was to rxeapt the lrtiolre      sold end not
     he seller       by reesoa of the oharaotrr      of business
     ho might be lng a g ain.*   a     Umpheeie ours.)
              In Orlaos vs. Stata, .200 8. U. 376 (Jan. 16, 1918))
thr Texas     Court or Crlmlnal  Appoale quoted from 37 Cyo. 546,
68 rollowea
             Bare    the statute    oontalne   A0 lxOeptione,
     tha naturo or tho bueineee         or aeranaant   18 lmuia-
     tarlal,    and tho raot that it is 8 work of nooee-
     elty,    or oharlty,    or that it is not unlawful in
     lteelr,    oonetltutee     no aarenea.    In oonetruing
     the statutory      exoaptlone,    tho ordinary   eignifi-
     cation    or the words urea controle.W
              Tha fact that    tha Leglelatura     in on4adlng from tima
to timr th0 Aat or 1671, prorenting           thr sale or 80048, to ex-
lmPt oerteln     ertialae,    has in eaoh 0168 eddrd exproes rxoep-
tione,  trnds to bear out the oontmtlon            that the sale of aDy
artme     not   8X00pted    18 0 tlolatlon    0r  thr law.   Yhlle the
Phraseology     was somawhat altered       in 1867, the wording of thr
                                                                       434



Rcnorablo      Tom Sony,      Page 7

lot has not boon ohenged llnce then, lxoopt to add lpeolrlo
exeeptloae as to lrtloloe  (6aeolln8,      011 and rahlolo   lubrl-
oonte, in 1925) and one buelnaee      (notion  ploturoe,   1931).
            For further referenoee, sea 39 Tex. Jur. 656, at seq.,
60   c. J. 1042, at @a~., 59 A. L. R. 1547, et req.
               IA regard to the queetloa whether garegee and tilling
etetlone      ma7 ball automobile parts and lo o o eeo r leer
           Ia Orimee vs. State, eupre, thr oourt upheld 8 ooa-
rlotlon oa the grounds that “a ealr of enulna 011 br a dealer
la automobllo lupplloe was not rxO8ptea as a work of neoseelt7,
where there was nothing to prevent the loquleltloa  of the 011
flea e prbtlslon  dealer or drug ltore....W
           In Johnson vs. Btata,       216 S. W. 1033 (Ct. Cr. A9p. of
?erae, 192)),    the oourt uphold the oonrlotlon     of Johneon, even
though ho tostlrlod    that ho had been told by 8 proseouting     of-
fioer that the selling     of gasoline    on Sunday on17 to aare oom-
polled to hate gasoline     to reaoh their deetlnetlon    would not
llolato      tho    law.    The court   raid   in part:
             aArtlole 303 (codifloation    or 1911)   oxsmpte
       from the prorlelon persons l     r ig a ing oertaln
                                                   od
       olaeeoe of business,   but the uomptloa door aOt
          inolude    the   keeper   of a gerege xior name gasolina
       08 an article         whloh may be eold.W
            In the amended Artiole (267, Panal Coda, peered b7
the 39th Logioloture,    1925), gaeolina   and "other motor fuel*
*nd “Tehlolo lubrloants*     a relxprosaly exoepted.    If the Log-
~lature   had meant to l   xoept parts and eooossorlee,   it would
acubtloee  have so stated.
            This lnterprotatlon        of the ~etotutoe as appllad to
~*raI3er and rllllng       stations   la further    substantiated by the
‘*ee ot Doniolo gt. al. vs. Southern Surety CO., 40 S. W. (26)
209.    In this oaoe the widow of Daniela woe ruin6 the Southern
t$*tY Company for compeneatlon            benrflts,   rhloh the UompanY
     refuaod to pay On the ground that the deoeasrd wao emplOyOd
‘y the rliiiW      station      on Sunday, and wa.n engaged la ohanglng
’ tira when injured.
          The court,   while holdliog thot whether thlb  constituted
 4o*asarp labor was a quoetion Or fact to be aotemnlnod by the
 JUY~ added that,   “It 1s aleo true that it (the eerrioe    station)
                                                                                 ^.
                                                                                       435   .




Hononble      Tom Sony, Pago 6

hod for sale automobllo     tires,      taboe,    and aooreeorlor,  but
thera is no lntlmotloa     that anyone oonnooted          with the bue-
bee,     either   as owner or oaployeo,        sold or ooatrnpleted
-king    eoloe ot outomobllo     tires,     tubas, or any other anto-
xoblla   eoooeeory   oa Sunday.. .~.*
          Clearly   the oourt 1R)uld hold           the   sale   of euoh artloloe
on Sunday to be lllegel.
           The forogolng   authorltloe      lndloate,   thorafore, (1)
that  drug storer are prltllegrd       to sell   only drugs end nedl-
olnoe, foods,   end newepapore oa Sundays,         and thet hotels end
reeteurente     era prltlleged    to sell   only     foods;      (2)   that   6uegoe
and tilling     etatlone  era pormltted to sell           gaeollnr,       011 en6
lubrloante     on Sundays, but not ~ooeeeorloe            or pert@.

                                     Vary truly       yours
                                 ATlW’ilGYOWERALOF TEXAS




Woe                                     COMMITTEE




                APPFKWETMAY
                         16, 1940